706 S.E.2d 228 (2011)
STATE
v.
Larry McLeod PULLEY.
No. 620P01-6.
Supreme Court of North Carolina.
February 3, 2011.
Larry McLeod, Lumberton, for Pulley, Larry McLeod.
Daniel P. O'Brien, Assistant Attorney General, for State of North Carolina.
Susan I. Doyle, District Attorney, for State.
The following order has been entered on the motion filed on the 30th of November 2010 by Defendant for Petition to Amend Petition for Discretionary Review:
"Motion Dismissed as Moot by order of the Court in conference, this the 3rd of February 2011."